SCHWARTZ, Senior Judge.
The award of $17,800 in attorney’s fees as a sanction for a discovery violation in this mortgage foreclosure case is reversed because the order does not contain the findings mandated by Kozel v. Ostendorf, 629 So.2d 817 (Fla.1993), and the record does not support a conclusion that the discovery violation was a willful and deliberate one as required by law. See Commonwealth Fed. Sav. & Loan Ass’n v. Tubero, 569 So.2d 1271 (Fla.1990).1 Accordingly, the order is reversed and remanded with directions to vacate the award of attorney’s fees.
Reversed and remanded.

. In light of this ruling, we do not reach any other issue on appeal.